Citation Nr: 0841179	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a depressive 
disorder to include anxiety.

3.  Entitlement to service connection for residuals of 
rubella.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for residuals of a 
dislocated left shoulder.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty service from March 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
sought.

In January 2008, the veteran testified before a Decision 
Review Officer (DRO) at a hearing at the Huntington RO.  A 
copy of the transcript is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A depressive disorder to include anxiety is not 
etiologically related to service.

2.  The veteran is not currently diagnosed with residuals of 
rubella.

3.  The veteran is not currently diagnosed with a right ankle 
disability.

4.  The veteran is not currently diagnosed with a left 
shoulder disability.


CONCLUSIONS OF LAW

1.  A depressive disorder to include anxiety was not incurred 
in, or aggravated by, active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Residuals of rubella were not incurred in, or aggravated 
by, active duty service.  38 U.S.C.A. §§ 1110, 1131,5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A right ankle disability was not incurred in, or 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A left shoulder disability was not incurred in, or 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in December 2005 of the information and evidence needed to 
substantiate and complete his claims.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording a VA examination.  

The Board acknowledges that the veteran has not been afforded 
VA examinations in response to his claims of entitlement to 
service connection for a depressive disorder to include 
anxiety and residuals of rubella.  The Board has determined, 
however, that VA has no obligation to provide examinations 
for those claims.  Under the VCAA, when the record does not 
contain sufficient medical evidence to make a decision on the 
claim, VA is obliged to provide an examination when: (1) the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; and (2) the record indicates that the disability 
or signs and symptoms of a current disability may be 
associated with active service.  38 U.S.C.A. § 5103A(d).  The 
veteran does not meet one or both of these elements for these 
claims.  In this regard, the Board notes that the veteran's 
medical records do not indicate any current diagnosis of 
rubella residuals, or competent evidence that the veteran's 
anxiety may be associated with his active service.  Thus, a 
VA examination is not in order.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

The Board also acknowledges that these decisions are being 
made without remanding to secure the medical records possibly 
held by the Social Security Administration pertaining to 
their award of disability benefits in the late 1980's.  In 
this regard, the veteran has presented absolutely no offer of 
proof that even one of those records would show a 
relationship between a claimed disability and his military 
service.  Hence, the Board finds that VA has no duty to 
attempt to secure them.  Gobber v. Derwinski, 2 Vet.App. 470, 
472 (1992) (The duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim.)  
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Anxiety with depressive disorder

The veteran has been diagnosed with chronic anxiety and 
depression since 1994.  See July 1994 diagnosis of chronic 
anxiety with depression by Prakob Srichai, M.D.  The 
veteran's service medical records are silent for any 
diagnosis of either anxiety or depression.  The first record 
documenting a diagnosis of anxiety is dated over 20 years 
after separation.  See January 1988 letter by Dr. Srichai 
which reports a diagnosis of anxiety following a September 
1987 postservice work related injury.  

Before the veteran filed his claim for service connection, 
physicians attributed his anxiety and depression to a work 
accident he sustained in September 1987.  See January 1988 
letter by Dr. Srichai describing the accident and noting, 
"[the veteran] has also been very nervous;" January 1997 
worker's compensation office visit record; September 1997 
surgery clinic visit (attributing "generalized anxiety with 
major depression" to the work-related injury sustained in 
September 1987).  The work accident "resulted in chronic 
neck and low back pain syndrome, generalized anxiety, and 
major depression."  See January 1997 worker's compensation 
office visit record.  

Moreover, soon after the September 1987 accident, the veteran 
filed a claim of entitlement to non-service connected pension 
benefits for disabilities associated with that accident to 
include chronic low back pain and anxiety.  There was no 
suggestion that any service-related incidents may have caused 
or contributed to his anxiety or depression.

While a November 2005 Vet Center evaluation diagnosed severe 
major depression, with psychosis, the social worker connected 
his major depression with his service in the "Vietnam era."  
She noted that the veteran "doesn't like anything that 
reminds him of war, avoids thinking or talking about war, 
avoid anything that reminds him of war, isolated from others, 
do[esn]'t remember certain aspects of war . . . feels 
irritable, anxiety, hypervigilent, startled response."  The 
veteran claimed he had "nightmares, flashbacks, [and] 
difficulty sleeping that is related to [his] service in 
Vietnam."  

Notably, the record clearly shows that the veteran served in 
Germany, but he did not serve in Vietnam or any theater of 
combat.  See DD Form 214; Record of Assignments.  Other notes 
in the intake form seem to indicate the counselor may have 
known that the veteran did not serve in Vietnam.  See 
November 2005 Vet Center intake form ("Vietnam-Era Non-
Theater" box checked under "Eligibility").  There is no 
indication that the examiner reconciled the conflicting 
statements.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician, 
neither is it required to accord it substantial weight.  See 
generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
Courts have repeatedly declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The Board affords greater weight to the physicians' findings 
that the veteran's anxiety and depression are related to his 
work-related accident in September 1987.  The veteran has 
been on anxiety medication for "a long time" following his 
accident in 1987.  See November 2005 Vet Center intake form; 
September 1997 medication list.  The counselor at the Vet 
Center did not examine the veteran's file, and was unaware he 
was diagnosed with anxiety and depression in conjunction with 
a non-service related accident.  The Board also finds that 
the diagnosis by the social worker in November 2005 is based 
upon the veteran's claim that he served in Vietnam.  Any 
medical opinion based upon an incredible history reported by 
the veteran cannot be given any probative weight.  See, e.g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran"); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant that 
have been rejected by the Board); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (noting that a medical opinion premised upon 
an unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described).  Nowhere else 
in the record does the veteran even hint that he has been 
traumatized by memories of war, other than to the social 
worker who was examining him for psychological disabilities.  
The diagnosis is based upon incredible statements by the 
veteran.  See, e.g., Vet Center November 2005 report ("I 
have nightmares, flashbacks, [and] difficulty sleeping that 
is related to my service in Vietnam").  The veteran was 
later unable to continue treatment at the Vet Center, as they 
realized he did not qualify for treatment due to no active 
combat.  See October 2005 mental health note.  This implies 
that the counselor initially may have been confused as to the 
veteran's status and whether he was in Vietnam.

As the November 2005 Vet Center nexus opinion was based upon 
incorrect and incredible statements, the Board awards it less 
probative weight, and finds that the veteran's anxiety with 
depressive disorder is related to his non-service related 
accident in September 1987.  All credible and competent 
evidence points to the absence of any link to service.  
Therefore, the veteran's claim is denied.

Rubella residuals, right ankle, and left shoulder

The veteran was diagnosed with rubella in-service and was 
hospitalized for one day.  See April 1963 medical care 
record.  The remainder of the record is silent for any 
complaints or diagnosis of any residuals associated with 
rubella.  The veteran even denied in his January 2008 hearing 
at the RO that he is currently suffering from anything that 
could be related to rubella.  See RO hearing, p. 12.

The veteran twisted his ankle in July 1965.  The service 
medical records do not specify which ankle was injured, but 
the veteran claims a right ankle disability.  Therefore, the 
Board will presume that his right ankle was twisted in July 
1965.  At the time of injury, the veteran sought help one 
week later, as his ankle did not improve.  An Ace bandage was 
applied, and the veteran was restricted to light duty for two 
days.  Id.  There are no further complaints about any ankle 
in the service medical records.  The record is silent for any 
post-service treatment for an ankle disability.  The veteran 
stated at his RO hearing that he has not seen a doctor for 
his ankle, and has not been diagnosed with arthritis in his 
ankle.  See RO hearing transcript, p. 13.

The veteran injured his left shoulder in May 1965.  The 
examining physician noting a "traumatic injury to l[eft] 
side and shoulder" opined that x-rays showed a 
"questionable shoulder separation."  The examining 
radiologist, who by definition had far greater training and 
skill in reading x-ray films, opined that the x-rays were 
negative for dislocation.  The veteran's service medical 
records are thereafter silent for future left shoulder 
problems.  The veteran's post-service medical records are 
silent for any treatment or diagnosis of a left shoulder 
disability.  See January 1994 surgery clinic record 
("[a]bduction of both shoulders is normal").  While the 
veteran complained once of left shoulder pain, he was not 
diagnosed with any shoulder disability.  See October 2005 
mental health outpatient record.

In April 2008, the veteran was afforded a VA examination.  He 
complained of left shoulder and right ankle pain.  He 
reported injuring his left shoulder in a fall while stationed 
in Germany, and injuring his right ankle while engaged in 
physical training.  Following physical examination the 
diagnoses were left shoulder and right ankle pain.  The 
physician opined that the veteran's right ankle and left 
shoulder disorders were not related to his injuries on active 
duty because his complaints of pain and decreased ability to 
move the right ankle and left shoulder came much later after 
the initial incident.  Also no x-ray findings show that any 
permanent damage had occurred, and there was only a minor 
decrease in range of motion.  The physician believed that if 
a disability had developed in-service degenerative changes 
would have appeared but X-rays in April 2008 were normal for 
both the right ankle and left shoulder.  

There is no competent evidence linking either a left shoulder 
or right ankle disorder to service.  Without such evidence 
service connection is not warranted.  

Moreover, Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore, where as here, 
competent evidence does not establish the disability for 
which service connection is sought, there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board has carefully reviewed the appellant's own 
testimony and contentions, and understands his belief that he 
has right ankle and left shoulder disabilities due to 
service.  The Board, however, must rely upon competent 
medical evidence for a diagnosis of a disease or disorder.  
While the appellant, as a lay person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence of a current medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The claims are denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claims, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a depressive disorder 
with anxiety is denied.

Entitlement to service connection for residuals of rubella is 
denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for residuals of a 
dislocated left shoulder is denied.


REMAND

In his January 2008 RO hearing, the DRO helped the veteran 
identify details of his stressors.  Although it is clear from 
the record that the veteran is generally unsure of the 
details surrounding his stressors, the DRO helped the 
appellant venture a guess as to when and where the stressors 
occurred, and with what unit the victims were assigned.  As 
the DRO specifically solicited this information from the 
veteran, and the claimant provided the minimum information 
required by VA to pursue a request with U.S. Army and Joint 
Services Records Research Center (JSRRC), VA now has a duty 
to verify the stressors.  See 38 U.S.C.A. § 5103A(b) (West 
2002); VA Manual 21-1MR, IV.ii.1.D.14.c-d.

In this regard, the veteran identified various stressors.  He 
reported that he witnessed a soldier in another unit lose 
fingers when a charge accidentally exploded.  He also stated 
that he saw a soldier drown while training as an operator of 
an Armored Personnel Carrier.  See October 2005 PTSD consult; 
RO hearing transcript, pp. 2-5.  The veteran also recounted 
being threatened with a knife by three men, but he never 
reported the incident.  See RO hearing transcript, pp. 8-9.  
Furthermore, the record shows that he attributes his PTSD to 
generally being in the military-learning in basic training 
to "kill, kill, kill;" sleeping on the ground in rain, 
snow, and mud; and detonating explosives during training.  
See December 2005 stressor statement; RO hearing, p. 5.
On remand, the RO should attempt to independently verify 
whether during the veteran's service he was exposed to the 
specific stressors which he has identified.  

The Board finds that the non-combat stressors recognized by 
VA that the JSRRC could possibly verify are the incidents 
where the soldier lost his fingers and the drowning of the 
soldier while training.  Therefore, VA must provide a summary 
of these stressor statements to the JSRRC, and ask them to 
attempt to verify these stressors only.  See VA Manual M-21-
1MR, IV.ii.1.D.13.h.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the file and 
prepare a summary of the veteran's alleged 
service stressors, specifically the 
incidents where: (a) another soldier lost 
his fingers after a charge detonated, and 
(b) another solider drowned when operating 
an Armored Personnel Carrier.  See RO 
hearing transcript, pp. 2-8.  The RO must 
then forward the summary to JSRRC and ask 
them to attempt to verify the claimed 
stressors.  The RO must keep the veteran 
informed of the results, and document any 
findings or lack of findings in the 
record.

2.  Following any other indicated 
development, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


